DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
The preliminary amendments file 11/26/18 are acknowledged. Claims 1-15 are cancelled. New claims 16-32 are added. Claims 16-32 are pending. Claims 16-32 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 1/22/19, 11/20/19, and 3/17/20 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Abstract
The abstract of the disclosure is objected to because the term “VEGF” contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Trademarks
The use of numerous trademarks has been noted in this application on multiple pages.  These include CELUTION, QUANTIKINE, and possibly others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Content of Specification 
The disclosure is objected to because the following information is not included: (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

Claim Objections
Claim 16 objected to because of the following informalities:  the term “VEGF” contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.

Claims 16 and 25 are objected to because of the following informalities:  the phrase “concentration in a blood” does not contain proper grammar when referring to the blood. The claim should be amended to recite “a blood sample” or “in the blood”.   Appropriate correction is required.

Claims 19-21 recite “concentration a predetermined” which is grammatically incorrect. The phrase should be amended to read “concentration at a predetermined time.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Further, the claim limitations “step to” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Additional claim interpretation
The claims will be interpreted to read on a method for identifying or monitoring the therapeutic effect of angiogenic therapy by measuring the VEGF-A165b concentration in a blood sample from a critical limb ischemia patient, and measuring changes over time after the therapy has been administered. For the evaluation method, these levels can be compared to levels of VEGF-A165b before angiogenic therapy. For the monitoring method, the measurements occur before and after angiogenic therapy and can be formulated into ratios for comparison. The measurement and evaluation steps are interpreted to read on any form of measurement for VEGF-A165b (e.g. all protein detection methods), and any mental step that would assess correlation of the VEGF-A165b levels to indications of therapeutic effectiveness.  Claims 29-32 contain the phrase “any of claim” but only name a single previous claim. These claims will be interpreted to depend from only the specifically named previous claim. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method for evaluating a therapeutic effect in a critical limb ischemia patient who has undergone angiogenic therapy wherein the method include a measurement step for measuring a VEGF-A165b concentration in blood of the patient, and evaluating the therapeutic effect by taking changes over time as an indicator. As addressed below, the language of the claims 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish angiogenic therapy status outcomes without specific guidance from the specification. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). 
Identifying biomarkers that have use for Peripheral Artery Disease (PAD) has been challenging. According to Cooke et al (J Am Coll Cardiol. 2010 May 11; 55(19): 2017–2023), there are many hurdles to the discovery of any new blood protein biomarker for PAD (see e.g. page 3).  There is great diversity and dynamic range of the proteome, and the proteins of greatest interest are often in the lowest abundance (see e.g. page 3). Another confounding issue is additional medications that the patient is taking, or co-
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following are examples of these types of errors, which render the claim scope indefinite. These phrases are merely exemplary, and applicant should review the claims and provide appropriate amendments to clarify the scope of the claims. 
In claim 16, “an evaluation step for evaluating the therapeutic effect taking changes over time in the measured VEGF-A165b concentration as an indicator” does not define what the indicator is measuring, the therapeutic effect being measured, or what is meant by “evaluating,” which can comprise physical determination of a level or a mental step to assess data. Further, there are multiple 
In claim 16, it is unclear whether the therapeutic step to be measured and evaluated is a result of angiogenic therapy, or if therapeutic effects of other therapies can be measured, as long as the patient has had angiogenic therapy also. 
In claim 17, the phrase “evaluates the therapeutic effect to be present” does not indicate what is meant by “evaluates” and “above that before angiogenic therapy, then decreases below that before angiogenic therapy” is not clear about what “that” encompasses. Further, there is only one measurement step recited in the prior claim, while claim 17 appears to indicate multiple measurement steps, therefore it is unclear how many steps are actually intended for the method. 
In claim 18, the phrase “the evaluation step uses the changes over time in the … concentration ratio measured as the indicator.” It is unclear what is meant by “uses the changes” and what time frame is being measured. Further, it is unclear how a ratio is “measured”, what the indicator is supposed to be indicating, and the ratio that is presented lacks antecedent basis. 
Claim 19-21 recite the “evaluation step evaluates the therapeutic effect” without defining what is encompassed by “evaluating” and what is being determined by the therapeutic effect. 
Claims 22-24 recite a predetermined standard value, but the claims depend from claims 19-21 which require a control that is a measurement taken before angiogenic therapy. If the predetermined value and the pre-angiogenic therapy control are not the same value, it is unclear how one would determine whether there was a therapeutic effect. 
Claim 25-28 recite “a step to evaluate the therapeutic effect”  and “is evaluated to be present” without defining what evaluation entails. 
Claims 29-32 recite “any of claim” but only depend from one claim. It is unclear what is meant by “any of claim”. 
Claim limitation “step for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While there are devices set forth to perform the steps, and exemplary embodiments have been presented for types of assays, there is no description of the steps themselves. This includes a lack of means to perform the measurements, any controls or thresholds that are required, any calculations that must be performed. Also, it is noted that there is no clear indication of what is required to “evaluate” the therapeutic effect, given that the “evaluation device” is described as including a “measurement 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more.  The claim(s) recite(s) a correlation of a biomarker with a particular disease state and 
	Based upon an analysis with respect to the claim as a whole, the claims are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims recite a method of evaluating a therapeutic effect in a critical limb ischemia patient that has received angiogenic therapy, or monitoring the therapeutic effect in a patient that has undergone angiogenic therapy. These methods comprise measuring specific biomarkers, assigning a value, calculating ratios, and “evaluating” the therapeutic effect, which is not clearly defined. The relationship between the recited biomarkers and therapeutic effect in the patients is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, after a therapy has occurred, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to evaluate the therapeutic effect in at least some embodiments can be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies blood for testing, subjects to be tested (including diseases observed in the subjects), and the specification points to generic assays and computer systems for determining levels of the measured expression products. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in blood by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding the assays to detect gene expression products, the assays described in the specification are routine in the art for measuring 
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors naturally wish to determine whether an applied angiogenic therapy has a therapeutic effect. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to a practical application of the natural law or abstract idea. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-19, 21-22, 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (Nat Med. 2014 December ; 20(12): 1464–1471). 
The instant claims are interpreted to read on a method comprising measuring a VEGF-A165B concentration in the blood of a critical limb ischemia patient over time and evaluating the effectiveness of previously administered angiogenic therapy based on the level of VEGF-A165B. The method can further comprise identifying the therapy as effective based on a decrease in the VEGF-A165B level. The value can be compared to a predetermined standard value, where a decrease from the standard indicates therapeutic effects. The claims further comprise monitoring therapeutic effect by measuring a first measurement before angiogenic therapy and measuring a second measurement after therapy. The monitoring can include conclusion that there is therapeutic effect when the second measurement is lower than the first. VEGFa165a can also be measured, and used in a ratio of VEGF-a165b/VEGF-a165a 
Kikuchi teaches that Peripheral artery disease (PAD) generates ischemia through arterial occlusions and insufficient collateral vessel formation (see abstract). VEGF-A total was measured in PAD patients, and serum levels of hVEGF-a165a and hVEGF-a165b were measured in PAD patients relative to healthy controls, where hVEGF-a165b isoform was higher in PAD patients as compared to the healthy controls (see e.g. page 3).  There was a 61% decrease in hVEGFa165a transcript, and a 4.6-fold increase in hVEGFa165b transcript in peripheral blood mononuclear cells in PAD patients compared to healthy controls (see e.g. page 3). This level was reflected in higher serum levels for hVEGFa165b in PAD patients (see e.g. page 3). In a mouse model of hind limb ischemia, VEGF-A was increased (see e.g. page 4), although tyrosine phosphorylation of VEGFR2 was not activated, indicating that VEGF-A signaling in the ischemic limbs was impaired (see e.g. page 4). Also, VEGF-A165b was increased (see e.g. page 5). Further, ischemic mice were treated with control IgG or anti-VEGF-a165b neutralizing antibody after ischemia, after which they had increased reperfusion, indicating that VEGFa165b is anti-angiogenic and inhibited recovery in limb ischemia (see e.g. last two paragraphs of page 6, first paragraph of page 7).  Kikuchi concludes that VEGF-a165b impairs revascularization in the PAD mouse model with ischemia (see e.g. second paragraph page 8). 
Kikuchi et al does not describe specific measurement of the VEGF isoforms after angiogenic treatment, or specific ratios that are calculated from the measurements. Kikuchi does not describe measuring the VEGF isoforms over time, or at specific time points. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the detection methods of Kikuchi et al to monitor angiogenic therapy and recovery from limb ischemia because VEGFa165b is known to inhibit recovery in limb ischemia. Kikuchi teaches that peripheral artery disease generates tissue ischemia through arterial occlusions and insufficient collateral vessel formation (see e.g. abstract). Angiogenic therapy seeks to revascularize ischemic tissue to improve blood flow to the area (see e.g. abstract). VEGF-A regulates vessel formation and angiogenesis (see e.g. page 2). Kikuchi provides evidence that total levels of VEGF-A are paradoxically elevated in PAD patients, although the VEGF-A is predominantly comprised of the VEGF-a165b variant (see e.g. page 8). Further VEGF-A165b isoform impairs revascularization in a limb ischemia model of PAD (see e.g. page 8). This occurs after upregulation of the VEGFa165b isoform in ischemic tissue (see e.g. page 8). The inhibition of this isoform promotes the angiogenic response to ischemia (see e.g. page 9).  In healthy subjects, VEGF-a165a is higher compared to PAD patients, while VEGF-a165b is higher in PAD 
 Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	2/27/21